Citation Nr: 1114709	
Decision Date: 04/14/11    Archive Date: 04/21/11

DOCKET NO.  03-32 832	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for service connection for a neck disorder.

2.  Whether new and material evidence has been received to reopen a claim for service connection for a low back disorder.

3.  Whether new and material evidence has been received to reopen a claim for service connection for psoriasis.

4.  Entitlement to service connection for a right shoulder disorder.  


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission



ATTORNEY FOR THE BOARD

Stephanie L. Caucutt, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1966 to August 1970.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2002 rating determination of a Regional Office (RO) of the Department of Veterans Affairs (VA) in St. Louis, Missouri.  The Veteran had requested hearings before a Decision Review Officer at the RO and before a member of the Board.  His request for a hearing at the RO was withdrawn in September 2005.  His request for a hearing before a member of the Board was withdrawn in February 2007.  See 38 C.F.R. § 20.704(e) (2010).  

The issues now before the Board were remanded in August 2007 and April 2010 for further evidentiary and procedural development.  As discussed below, the Board finds that there was substantial compliance with its remand; thus, it may proceed with a decision at this time.  See Stegall v. West, 11 Vet. App. 268 (1998).  With regard to the Veteran's request to reopen his previously denied claim for service connection for psoriasis, the Board finds that this claim should be reopened and reviewed on its merits.  However, as discussed further below, additional development is necessary, including adjudication of the merits of the claim by the agency of original jurisdiction (AOJ).  As such, it is addressed in the REMAND portion of the decision below.


FINDINGS OF FACT

1.  RO rating decisions dated in January 1993 and March 1997 denied claims for service connection for a neck disorder, a low back disorder, and psoriasis; the Veteran was notified of these decisions, but did not appeal.

2.  Evidence received since the March 1997 rating decision, when considered with previous evidence of record, fails to raise a reasonable possibility of substantiating the underlying claim for service connection for a neck disorder.  

3.  Evidence received since the March 1997 rating decision, when considered with previous evidence of record, fails to raise a reasonable possibility of substantiating the underlying claim for service connection for a low back disorder.  

4.  Evidence received since the March 1997 rating decision is new to the record, and when considered with previous evidence of record, raises a reasonable possibility of substantiating the underlying claim for service connection for psoriasis.  

5.  A right shoulder disorder is not shown to be related to the Veteran's military service.  


CONCLUSIONS OF LAW

1.  New and material has not been received to reopen a claim for service connection for a neck disorder.  38 U.S.C.A. §§ 1101, 1110, 1112, 5108 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.156, 3.303, 3.304, 3.307, 3.309 (2010).  

2.  New and material has not been received to reopen a claim for service connection for a low back disorder.  38 U.S.C.A. §§ 1101, 1110, 1112, 5108 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.156, 3.303, 3.304, 3.307, 3.309 (2010).  

3.  New and material has been received to reopen a claim for service connection for psoriasis.  38 U.S.C.A. §§ 1110, 5108 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.156, 3.303 (2010).  

4.  The Veteran does not have a right shoulder disorder that is the result of disease or injury incurred in or aggravated by active military service; nor may a right shoulder disorder be presumed to have been so incurred or aggravated.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 1137, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2010).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist

Under the Veterans Claims Assistance Act (VCAA), when VA receives a complete or substantially complete application for benefits, it must (1) notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, (2) which information and evidence VA will obtain, (3) and which information and evidence the claimant is expected to provide.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2010); 38 C.F.R. § 3.159 (2010).  With regard to "first element notice," the United States Court of Appeals for Veterans Claims (Court) has held that, for a claim to reopen a previously denied issue, such notice includes information as to the technical meanings of what constitutes "new" and "material" evidence, the reasons for the final prior denial, and the elements necessary to substantiate the underlying claim on appeal.  Kent v. Nicholson, 20 Vet. App. 1 (2006).

In the instant appeal, an August 2007 letter satisfied the duty-to-notify provisions as outlined above.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).  Ideally, this letter should have been provided to the Veteran prior to the adjudication of his claims in September 2002.  Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004).  Nevertheless, the Board finds that there is no prejudice in proceeding with its determination because, following the issuance of the fully compliant August 2007 letter, the entire record was reviewed and the claims re-adjudicated in January 2010 and November 2010 supplemental statements of the case.  See Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (noting that a VCAA timing defect may be cured by the issuance of fully compliant notification followed by a re-adjudication of the claim).  

Turning to VA's duty to assist, the Board finds that VA has fulfilled its duty to assist the Veteran in making reasonable efforts to identify and obtain relevant records in support of the claims decided herein and providing adequate VA examinations, when necessary.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. §§ 3.159(c), 4.2 (2010).  Available service treatment records are associated with the claims file, as well as all relevant VA and non-VA treatment records that pertain to those claims decided below.  Records associated with the Veteran's claim for social security disability benefits were also obtained.  

The Board acknowledges that the Veteran indicated on multiple occasions that he received treatment during service at the Oak Knoll Naval Hospital in Oakland, California and the Bremerton Naval Hospital in Washington state.  However, reasonable efforts by the AOJ to obtain these alleged records were fruitless.  A review of the file reflects that the AOJ, at the direction of the Board, contacted multiple sources, including the National Personnel Records Center, the Records Management Center, the U.S. Navy Bureau of Medicine and Surgery, and the Bremerton facility itself (the Oak Knoll facility is closed), but that all requests were returned with a negative reply.  Following receipt of these negative replies, the AOJ notified the Veteran in October 2008 and November 2010 of the unavailability of these records, thereby fulfilling its duty to assist the Veteran with regard to these records.  See 38 C.F.R. § 3.159(e).  

No VA examinations were provided in regard to the Veteran's request to reopen his previously disallowed claims of service connection for a neck disorder, a low back disorder, and psoriasis.  However, VA is under no duty to provide a VA examination when a veteran is requesting that a previously disallowed claim be reopened, and there is no basis for the claim to be reopened.  38 C.F.R. § 3.159(c)(4)(C)(iii).  As for his claimed right shoulder disability, the Board will discuss in more detail below that there is no credible evidence that the Veteran incurred an injury or disease during service to which his current problems may be attributed.  Under such circumstances, the record fails to establish that an in-service event occurred or to indicate that a current disability may be associated with military service, and VA has no duty to obtain an examination.  See Bardwell v. Shinseki, 24 Vet. App. 36, 39-40 (2010); see also McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006); 38 C.F.R. § 3.159(c)(4) (2010).  

Under the circumstances of this case, the Board is satisfied that VA has complied with the duty-to-assist requirements of the VCAA and the implementing regulations, and the record is ready for appellate review.  

Compliance with Prior Board Remands

As noted in the Introduction above, the Board previously remanded this appeal in August 2007 and April 2010.  The purpose of these remands was to provide appropriate VCAA notice, search for alleged outstanding clinical service treatment records, and obtain records associated with a social security disability claim.  As discussed above, an August 2007 letter fulfilled VA's notification requirements under the VCAA.  The AOJ also was able to obtain and review records pertaining to the Veteran's social security disability claim.  As for the alleged outstanding clinical service treatment records, the AOJ contacted all of the facilities identified by the Board in its August 2007 and April 2010 remands.  Unfortunately, negative replies were received from each facility, and no additional facilit(ies) were identified as potential sources of the records.  Following receipt of the negative responses, the AOJ notified the Veteran of its unsuccessful efforts to obtain these records in accordance with VA's duty to assist.  Thus, it appears that there was substantial compliance with the Board's remand directives.  See Stegall v. West, 11 Vet. App. 268, 271 (1998); see also D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  

Legal Criteria and Analysis

New and Material Evidence

Historically, the Veteran was denied service connection for a neck disorder, a low back disorder, and psoriasis by RO rating decision dated in January 1993.  The Veteran was notified of this decision by a letter sent in February 1993, but did not submit a timely appeal.  Thus, it became final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2010).  Thereafter, in January 1995, he filed an application to reopen these claims and the RO, in a March 1997 rating decision, denied the Veteran's request, citing a lack of presentation of new and material evidence.  Again, the Veteran was notified of the RO's decision, but did not appeal.  See id.  

In July 2002, the Veteran submitted another request to reopen his previously disallowed claims.  This request was subsequently denied by way of a September 2002 rating decision, which the Veteran appealed.  As such, the issues of whether to reopen claims for service connection for a neck disorder, low back disorder, and psoriasis are now before the Board.  

Generally, an unappealed rating decision is final under 38 U.S.C.A. § 7105.  However, a veteran may request that VA reopen his claim upon the receipt of "new and material" evidence.  38 U.S.C.A. § 5108 (West 2002).  If new and material evidence is presented or secured with respect to a claim that has been disallowed, VA must reopen the claim and review its former disposition.  Id.  "New and material evidence" is defined as evidence not previously submitted which relates to an unestablished fact necessary to substantiate the claim and presents the reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2010). 

In order for evidence to be sufficient to reopen a previously disallowed claim, it must be both new and material.  If the evidence is new, but not material, the inquiry ends and the claim cannot be reopened.  Smith v. West, 12 Vet. App. 312, 314 (1999).  Furthermore, when determining whether a claim should be reopened, the credibility of newly submitted evidence is presumed.  Justus v. Principi, 3 Vet. App. 510, 512-13 (1992).  

Additional Service Records

As an initial matter, the Board observes that the Veteran submitted service records in December 2002.  A number of these records were duplicative of service treatment records already on file and some, namely, service personnel records, were new.  Relevant to the current appeal, VA regulations contain an exception to the rule that VA will not review the former disposition of a previously denial claim absent new and material evidence which provides that, at any time after VA issues a decision on a claim, if VA receives or associates with the claims file relevant official service department records that existed and had not been associated with the claims file when VA first decided the claim, VA will reconsider the claim, notwithstanding paragraph (a) of the same section (which defines new and material evidence).  38 C.F.R. § 3.156(c)(1).  

Here, the Board acknowledges that official service department records have been received that were not previously of record.  A reconsideration is not appropriate with respect to any of the Veteran's claims, however, because the non-duplicative service records are not "relevant" to the previously denied claims.  In this regard, these records consist of administrative remarks and other documents pertaining to his medical discharge for cholelithiasis and make no mention of any in-service event, injury, or disease related to the Veteran's neck, low back, or skin.  See 38 C.F.R. § 3.156(c)(1)(i). 

Neck Disorder

At the time of the prior denial in the matter of service connection for a neck disorder, the evidence under consideration included lay statements by the Veteran that he was treated onboard the USS DELTA and at Oak Knoll Naval Hospital in 1966 and 1967 for neck problems.  Service treatment records, however, were silent for any neck complaints, diagnosis, or treatment.  And although post-service medical evidence did not contain a formal diagnosis of a neck disorder, such records indicated that, in September 1992, the Veteran complained of a four- to five-month history of pain between his shoulders.  He reported a history of right scapular tumor of unknown type since March 1992; differential diagnoses of record included right infrascapular myositis tendonitis versus pain from the mass versus cervical neurological problem.  Based upon this evidence, the RO denied the Veteran's claim for service connection for a neck disorder, noting that there was nothing to indicate that he had incurred a neck injury during service that would account for any current complaints.  

Following a review of the expanded record, the Board finds that the evidence received since the March 1997 rating decision is not new and material.  Rather, such evidence is duplicative of the prior record and does not relate to an unestablished fact necessary to substantiate the Veteran's claim for service connection for a neck disorder.  Additionally, it does not raise a reasonable possibility of substantiating this claim.  

Some of the newly submitted evidence consists of additional lay contentions from the Veteran that he was treated for a neck injury during service.  For example, in a May 2006 statement, he details how he "crushed the bottom disc in [his] neck" when he fell down a ladder while carrying a case of lettuce.  While competent to report an in-service injury, the record at the time of the March 1997 rating decision already included lay assertions by the Veteran of an in-service neck injury.  Inasmuch as he presented new details regarding the injury, none of the information tends to corroborate the incurrence of an in-service injury when viewed in conjunction with evidence previously of record, thereby suggesting a possibility of substantiating the claim.  In this regard, service treatment records show that the Veteran complained of his right knee giving out when he went up and down ladders, and that he was sent for orthopedic evaluation at Oak Knoll Naval Hospital in Oakland, California.  However, there was no mention made of any specific fall and/or injury to the neck at this or any other time during service.  As discussed above, searches for additional service treatment records have been fruitless.  Thus, the Veteran's lay statements, while more detailed than those previously on file, cannot be said to constitute "new and material" evidence on the question of whether he sustained a neck injury during service.  

As for the newly received medical evidence, it largely consists of post-service evidence showing complaints and treatment for degenerative disc and joint disease of the cervical spine.  This evidence reiterates that, following service, the earliest post-service neck complaints were in 1992 when the Veteran was evaluated for a possible right scapular tumor.  A May 1993 MRI report not previously of record reveals that the Veteran did not, in fact, have a scapular tumor, but rather that his symptoms were related to right central C6-7 disc herniation rotating the spinal cord and compressing the C7 nerve root.  VA treatment records dated shortly thereafter (July 1993) note diagnoses of cervical degenerative disc and joint disease.  A July 1997 VA examination report also indicates that he has chronic cervical strain and mild disc bulging at C3-4 and C4-5.  Such findings, however, are not present until after April 1994 injuries in which the Veteran was reportedly involved in a motor vehicle accident and pushed off a deck in the same day.  

Relevant to the current determination, none of the competent medical evidence of record contains a discussion regarding the etiology of the Veteran's cervical degenerative disc and joint disease.  Moreover, such evidence also fails to establish a history of neck problems earlier than previously considered by the RO (i.e., 1992).  Absent competent evidence indicating some link between the Veteran's degenerative disc or joint disease of the cervical spine and military service, including evidence of an in-service event, injury, or disease and continuity of neck symptomatology since service, the record as of the date of this decision is essentially duplicative of the record at the time of the March 1997 rating decision.  The Veteran has not submitted evidence that raises a reasonable possibility of substantiating his claim when viewed in conjunction with other evidence of record, and as such, the newly received evidence cannot be said to be "new and material."  The Board must therefore deny his request to reopen this previously denied claim.  38 C.F.R. § 3.156.  

Low Back Disorder

Turning to the Veteran's request to reopen his claim for service connection for a low back disorder, the prior denial in this matter indicates that while there was evidence of a chronic low back disorder as well as evidence of in-service complaints of low back pain, there was nothing to indicate that his current disorder was related to in-service complaints.  The evidence under consideration at the time of the March 1997 rating decision showed that the Veteran was referred for orthopedic evaluation in November 1969 following complaints of increasing coccyx pain preceded by a fall.  X-rays revealed "congenital antiversion [sic] of [the] coccyx."  The Veteran continued to be seen for low back and coccyx complaints until February 1970, at which time it was noted that his problem had resolved.  There was no mention of any low back problems in the Physical Evaluation Board proceedings.  Post-service evidence indicated that the Veteran received chiropractic treatment on twenty occasions between 1986 and 1989 for "acute lumbo/pelvic pain" and "subluxation of [the] sacrum and T-10."  Another physician also wrote in that he treated the Veteran prior to 1986 and recalled him complaining of a "backache" at times.  

Similar to the Veteran's cervical spine claim, the Board finds that evidence received since the March 1997 rating decision is not "new and material."  In this regard, the newly associated evidence consists largely of VA and non-VA treatment records dated since service without evidence of any lumbosacral pathology, including degenerative changes and stenosis at L4-5, until after the April 1994 motor vehicle and fall accidents, the latter of which he reported involved immediate neck and back pain.  The Board acknowledges that evidence previously of record clearly established subjective complaints of low back pain prior to the accident, but absent competent evidence relating the post-April 1994 pathology to these complaints this evidence cannot be said to be "material."  Regardless, the Board observes that the contemporaneous evidence received since the prior denial fails to suggest that the Veteran continued to experience lumbosacral symptoms following his in-service injury to the coccyx, and thereby suggest a possibility for substantiating the claim.  In fact, an August 1971 History and Physical notes his coccyx injury, but finds no gross deformities of the back on clinical examination, including costrovertebral angle tenderness.  

In sum, when the newly received evidence is considered in conjunction with the evidence previously of record, it still suggests that the Veteran did not experience low back problems for many years following service separation.  Moreover, despite subjective complaints, there was no evidence of a diagnosable pathology until after he was involved in two injuries involving his back.  Finally, there has been no evidence submitted of any ongoing problems since service that might demonstrate continuity of symptomatology; nor is there any competent evidence linking any post-service back problems to his in-service complaints.  

Absent competent evidence indicating some link between the Veteran's lumbosacral spine disorders and military service, including evidence of continuity of low back symptomatology since in-service complaints, the record as of the date of this decision is essentially duplicative of the record at the time of the March 1997 rating decision.  The Veteran has not submitted evidence that raises a reasonable possibility of substantiating his claim when viewed in conjunction with other evidence of record, and as such, the newly received evidence cannot be said to be "new and material."  The Board must therefore deny his request to reopen this previously denied claim.  38 C.F.R. § 3.156.  

Psoriasis

At the time of the final prior denial in this matter, as issued in the March 1997 rating decision, the evidence under consideration consisted of a lay assertion by the Veteran that he was treated for psoriasis while on board the USS Delta.  Service treatment records on file reflected treatment for an elbow rash in November 1969, but were silent for any notation or diagnosis of psoriasis.  Evidence dated post-service included a July 1992 VA dermatology note in which the Veteran reported a twenty-plus year history of psoriasis.  Contemporaneous medical evidence, however, did not show psoriasis until May 1976, when it was noted on his left ear and forehead.  Private treatment records indicated treatment for a body "rash" in the early 1980s and a November 1992 private treatment report confirmed treatment for psoriasis from 1986 through 1989.  Based on this evidence, the RO concluded that the evidence failed to demonstrate incurrence of psoriasis for many years after service separation.  

Since the RO's prior final denial in March 1997, additional evidence has been associated with the claims file that the Board finds to be both "new" and "material."  Specifically, a History and Physical conducted by VA in August 1971 notes that examination of the skin was negative except for "questionable mild icterus and the presence of a scaley [sic], reddish rash of the perineum and on the right buttock appearing to be tinea cruris."  This evidence was not previously on file at the time of the prior final denial; thus, it is new.  Furthermore, if the newly submitted evidence is considered along with other evidence of record, there is a reasonable possibility of substantiating the claim.  See Shade v. Shinseki, 24 Vet. App. 110, 119-21 (2010).  In this regard, the record already contains competent lay statements by the Veteran that he first developed symptoms of a skin rash during service as well as contemporaneous medical evidence that a skin rash was observed on his elbow during service and that he was treated for skin rashes throughout the 1980s.  Such evidence is not, however, specific regarding the nature of these skin problems.  Similarly, the August 1971 History and Physical is somewhat uncertain in regards to the diagnosis provided (i.e., "appearing to be tinea cruris").  When considered in conjunction with the fact that the Veteran contemporaneously reported a twenty-plus-year history of psoriasis in 1992, the aforementioned evidence tends to suggest a picture of chronic skin problems since service that may be associated current disability and should be investigated further by an appropriate medical professional.  See McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  As such, new and material evidence has been submitted and the Veteran's previously denied claim of entitlement to service connection for psoriasis is reopened.  Shade, 24 Vet. App. at 119-21.

Service Connection-Right Shoulder

The Veteran contends that he is entitled to service-connected compensation benefits for a right shoulder disorder.  In statements received throughout this appeal, he asserts that he injured his shoulder during service when he fell from a ladder while carrying a crate of lettuce.  According to him, this incident resulted in multiple injuries to the body, including the right shoulder, right knee, and front teeth.  As discussed in more detail below, the Board finds that the preponderance of the evidence weighs against this claim, and as such, it must be denied.  

Pertinent VA laws and regulations provide that service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2010).  Generally, this requires (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); 38 C.F.R. § 3.303(d).  Alternatively, service connection may be established either by showing that a chronic disability or disease was incurred during service and later manifestations of such chronic disability or disease are not due to intercurrent cause(s) or that a disorder or disease was incurred during service and there is evidence of continuity of symptomatology that supports a finding of chronicity since service.  38 C.F.R. § 3.303(b).  Additionally, certain chronic disabilities, such as degenerative arthritis, are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from qualifying service.  38 U.S.C.A. §§ 1101, 1112, 1137 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.307, 3.309 (2010).

In the present case, the Veteran's service treatment records are silent for any complaints, diagnosis, or treatment for shoulder problems.  As previously mentioned, the Veteran was evaluated at Oak Knoll Hospital for right knee complaints in August 1966, but he neither mentioned a specific injury nor complained of pain/injury to other body parts.  The Veteran's dental records also confirm that his front teeth were extracted during service (in January 1967).  Relevant to this determination, however, the records do not indicate that there was trauma to the teeth that necessitated the extractions.  The Physical Evaluation Board proceedings are similarly silent for any right shoulder complaints.  After military service, the first contemporaneous evidence of complaints are the previously discussed 1992 VA treatment records in which the Veteran complained of back pain between his shoulder blades.  Although the differential diagnosis included infrascapular myositis tendonitis, a May 1993 MRI confirmed that it was a cervical disc herniation that was causing his symptoms.  Thereafter, his records are silent for evaluation or treatment; a May 1997 X-ray of the right shoulder was normal.  The Veteran was eventually evaluated in early 2002 for a two-week history of severe right shoulder pain.  X-rays showed mild to moderate degenerative changes of the right shoulder; clinical examination by the orthopedic clinic was consistent with impingement syndrome.  

The fact that the contemporaneous medical and lay evidence fails to establish a chronic right shoulder disorder for more than thirty years after service weighs heavily against a finding that the Veteran's current degenerative arthritis or impingement syndrome had its onset during service or within the one-year presumptive period.  It is not, however, dispositive of the issue, and service connection may still be warranted if there is competent and probative evidence establishing an onset and/or link between the Veteran's current disorder and his military service.  See 38 C.F.R. § 3.303(b) or (d).  As to that question, however, the Board finds that the evidence fails to show any event, injury, or disease involving the right shoulder during service that might account for his current disorder.  

The Board acknowledges that the Veteran is competent to report that he experienced a fall during service and that such event resulted in pain and/or injury to his right shoulder.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).  Such lay assertion, however, is still subject to a credibility assessment, and in the present case, the Board finds nothing in the record to support his lay statements.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (2006) (stating that the Board must address veteran's lay assertions); Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993) (confirming that it is the responsibility of the Board to assess the credibility and weight to be given the evidence).  In addition to the fact that there is no mention of any right shoulder problems in the service treatment records, the lay history of injury provided by the Veteran is inconsistent with the contemporaneous record.  See Caluza v. Brown, 7 Vet. App. 498, 511-12 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996).  As previously mentioned above, the Veteran reported that his fall from a ladder resulted in multiple injuries to the body.  However, even if the Board were to accept the fact that the August 1966 orthopedic referral was precipitated by a ladder fall, the only body part mentioned is his right knee.  The Veteran also mentioned that he incurred injury to his teeth necessitating extraction coincident with his shoulder injury, but there is no indication that his front teeth were extracted because of injury due to trauma.  Further, his teeth were not extracted until January 1967 and there is no indication that they were associated with any other physical complaints.  

In addition to a lack of competent and probative evidence of in-service injury or trauma to the shoulder, none of the competent evidence of record attributes the Veteran's right shoulder disorder to service.  The Board acknowledges the Veteran's own lay assertions regarding a relationship between his current disorder and service, however, diseases of the joint, such as arthritis and impingement syndrome, are not easily observable by a lay person and require medical expertise and training to evaluate and diagnose.  In fact, the former is often diagnosed using radiographic evidence.  Thus, regardless of whether there is probative evidence of an in-service right shoulder injury, the Veteran's lay statements alone cannot be accepted as competent evidence establishing a nexus between a current disability and military service.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  

The remaining evidence of record does not contain any information that suggests that the Veteran's current right shoulder problems had their origins in service.  Rather, as discussed above, treatment records indicate that the Veteran presented for evaluation of shoulder complaints more than twenty years after service.  Moreover, when he did finally present himself for evaluation in 1992, he made no mention of any history of prior injury.  In sum, there is a lack of competent and probative evidence of in-service shoulder injury or complaints, an absence of right shoulder complaints for twenty years after service, a lack of a chronic right shoulder disorder, including arthritis, for more than thirty years after service, and an absence of competent evidence linking a current right shoulder disorder to military service.  Under these circumstances, the Board finds that the preponderance of the evidence is against this claim for service connection and it must be denied.  See Shedden, 381 F.3d at 1166-67.  See also Maxson v. West, 12 Vet. App. 453, 459 (1999), aff'd sub nom. Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  As a preponderance of the evidence is against the claim, the benefit-of-the-doubt doctrine does not apply.  See 38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

The application to reopen a previously denied claim for service connection for a neck disorder is denied.

The application to reopen a previously denied claim for service connection for a low back disorder is denied.

New and material evidence has been received to reopen a claim for service connection for psoriasis; to this limited extent, the appeal of this issue is granted.  

Entitlement to service connection for a right shoulder disorder is denied.


REMAND

Turning to the merits of the Veteran's underlying claim for service connection for psoriasis, the Board finds that a remand is necessary to allow the AOJ to adjudicate this claim because it has not yet done so.  See Hickson v. Shinseki, 23 Vet. App. 394, 399-400 (2010) (holding that when the Board reopens a claim after the RO has denied reopening that same claim, the matter generally must be returned to the RO for consideration of the merits unless the Board secures a waiver from a claimant or determines that the claimant would not be prejudiced by proceeding to a decision on the merits).  Additionally, and for reasons discussed in the Board's decision to reopen this claim, the Veteran should be scheduled for an examination to consider the likelihood his psoriasis had its origins during service.  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA skin examination.  The claims file, including a copy of this remand, should be reviewed by the examiner.  After reviewing the record, obtaining a complete history from the Veteran, examining the Veteran, and performing any medically indicated testing, the examiner should opine as to whether it is more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of 50 percent), or less likely than not (i.e., probability less than 50 percent) that psoriasis is attributable to the Veteran's period of military service.  Any opinion should be accompanied by a rationale that addresses any pertinent findings from the record and considers both the medical and lay evidence, including the Veteran's own lay assertions of being diagnosed with psoriasis during service and medical evidence that he was treated for an elbow rash during service, a groin rash approximately one year after service, and a body rash in the 1980s.  

2.  Thereafter, the AOJ should review the claims file to ensure that the foregoing requested development has been completed.  In particular, the AOJ should review the examination/opinion report to ensure that it is responsive to and in compliance with the directives of this remand and if not, the AOJ should implement corrective procedures.  See Stegall v. West, 11 Vet. App. 268 (1998). 

3.  After completion of the above, and any other development deemed necessary, review the expanded record and determine if the Veteran has submitted evidence sufficient to warrant entitlement to the benefit sought.  Unless the benefit sought on appeal is granted, the Veteran and his representative should be furnished a supplemental statement of the case and afforded an opportunity to respond.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_______________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


